Citation Nr: 1213851	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for residuals of a right knee injury, status post total knee replacement.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for right hip avascular necrosis, status post total hip replacement.

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for left hip avascular necrosis, status post total hip replacement.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before a Decision Review Officer at the RO on April 14, 2010.  A copy of the hearing transcript has been associated with the file.  The Veteran was also scheduled for a hearing before the Board at the RO in November 2011.  In September 2011, he was notified of the time, date, and place of his hearing; however, he did not appear.  The Board will therefore proceed with appellate review.  

(The decision below addresses the application to reopen a claim of service connection for a right knee disability.  The underlying question of entitlement to service connection for a right knee disability and the remaining claims to reopen are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  An October 2006 rating decision denied an application to reopen a previously denied claim of service connection for a right knee disability; the Veteran did not appeal.

2.  Evidence received since October 2006 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An October 2006 RO decision that denied an application to reopen a claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The evidence added to the record since October 2006 is new and material; the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a right knee disability was initially denied by rating decision dated in October 1984, on the grounds that the evidence did not relate the Veteran's knee disorder to his service.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

A June 1995 decision by the RO denied an application to reopen and, like the 1984 decision, it was not appealed by the Veteran.  The same can be said for an October 2006 decision.  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the last final adjudication-October 2006.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence since filing his claim to reopen in January 2008.  During his April 2010 hearing, the Veteran testified that he had injured his knee falling off a truck during service.  The Veteran is competent to testify that he fell from a truck and that he observed right knee pain following this incident.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  This new evidence relates to an unestablished fact necessary to substantiate the claim by suggesting a relationship between the Veteran's current right knee disability and his military service.  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection for a right knee disability has been received, and to this limited extent, the appeal of this issue is granted.  


REMAND

The Veteran has been diagnosed with right knee degenerative joint disease, status-post total right knee replacement.  He contends that his disorder had its onset in a fall from a truck during service, during which he struck his right knee.  Despite the evidence pertinent to a current disability and his testimony of in-service incurrence of an injury, the Veteran has not been afforded a VA examination of his right knee.  Thus, there is insufficient competent medical evidence for the Board to make a decision on his underlying claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA orthopedic examination of the Veteran's right knee should be scheduled to determine the nature and etiology of his right knee disability.  

The Veteran testified that he was stationed at Marine Corps Base Camp Pendleton at the time of his injury, and that he was treated at the infirmary on base.  The service treatment records on file consist only of the Veteran's entrance and separation examinations, as well as a dental examination.  No records from Camp Pendleton are included, although personnel records show that he was assigned there from January 1970 to August 1971.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, remand is warranted to determine if additional service treatment records relating to a right knee injury exist.  If so, these service treatment records should be associated with the claims file.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  Thus, upon remand, the Veteran's SSA records should be requested and associated with the claims folder.

During his hearing, the Veteran indicated that he received treatment for his right knee just after his discharge from service from physicians identified as Dr. D. and Dr. W.  Because these records may be of use in deciding the claim, they should be sought.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that post-service treatment records from the Clarksburg (West Virginia) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in April 2008.  It appears that the Veteran receives regular treatment from this facility.  Thus, pertinent treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. D. and Dr. W., or the individuals or organizations holding their records, and request that all records of treatment of the Veteran for a right knee disorder be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Contact the Clarksburg VAMC and request that all records of the Veteran's treatment at that facility since April 2008 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active duty military service, and should discuss his in-service right knee injury in as much detail as possible.  He should include his full unit designation, the name and location of any facility where he was treated, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the service department so that a search can be undertaken.  A specific request should be made to the medical facility at Marine Corps Base Camp Pendleton for any records of the Veteran's treatment for a right knee injury between January 1970 and August 1971, including x-ray studies.  If the Veteran is able to identify any other facilities at which he was treated for his right knee injury, a request should also be made of those facilities for any records of his treatment.

5.  After completing the development sought above, schedule an examination of the Veteran to determine the nature and etiology of any right knee disorder(s).  The claims folder and a copy of this remand should be provided to the examiner.  All clinically indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for each right knee disability found.  He/she should then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset as a result of the Veteran's period of active service.  (The examiner is advised that the Veteran is competent to report knee pain and/or an injury to the knee during service.)  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


